Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The specification has been amended as follows: 

[0093] In one embodiment, analysis chains may be used to progressively process text. As an example, a job skill analysis chain includes the steps: parse html, clean the string (i.e., collapse multiple spaces), surround alphanumeric characters with spaces, tokenize the string, identify skill variants and wrap them in tags (i.e., <skill>EXAMPLE_JOB_SKILL</skill>), identify case sensitive skill variants, remove non-skill terms, remove skills tags, standardize skill variants, and remove empty tokens.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has amended the claims to include some limitations that are not taught by the prior art.  A new search uncovered a reference (Squires) that teaches one of the new limitations and additional citations from the prior art of record teach some aspects of the amended claims.  However, the prior art does not teach the following combinations:

Claims 1 and 11: 
generating job skill relationship information including a parent-child relationship between a parent skill and a child skill based on the extracted set of job skills by performing latent semantic analysis (LSA) on the corpus of job description documents, wherein the job skill relationship information includes skill pairs sorted by a ranking score.


  generating a synonym file by associating each of the job skill terms with a canonical job skill from the controlled vocabulary of job skills, wherein at least one canonical job skill is associated with a plurality of job skill terms; extract standardized skills from the job postings, the job applications, or the text description database based on the controlled vocabulary of job skills by identifying skill variants based on the synonym file, wrapping text tokens corresponding to the skill variants in a skill tag, removing non-skill terms, and standardizing the skill variants.

Squires (US Pub. No. 2015/0324333) discloses:
[0012] Aspects of the present disclosure describe systems and methods for automatically generating hyperlinks from a stream of text. In various aspects, streams of text received from various output sources, such as text received in the output from an application, applet, document, network, image, and/or the like, may be processed to extract or otherwise identify text-tokens capable of being recognized as one or more abstract objects. Generally speaking, an “object” is a data structure containing information and/or data about the object itself and optionally one or more actions capable of manipulating the data. Recognizing objects from extracted text-tokens enables the various systems described herein to delineate between the portions of text in the text stream that should be hyperlinked and the portions of text that should not. For example, when an object is recognized from a particular text-token extracted from the text-stream, the particular text-token may be wrapped or otherwise associated with a hyperlink according to various formats and provided for display, such as for example, within a web page being served to a user at a client device.
[0030] In fixed pitch formatting, all characters, punctuation, and displayable characters have the same width. In this case “space matters” as three space characters will display the same as three “X” characters. In the case of HTML documents, fixed pitch text is specified using the <pre> and </pre> tags. Text enclosed with these tags will be displayed as fixed pitch, and “space matters” in that formatting through the use of spaces will be displayed, or preserved. Any HTML tags within the text will be recognized and processed without taking up “space” in the text display. 

However, this does not disclose every element in the limitation wrapping text tokens corresponding to the skill variants in a skill tag as the wrapping corresponds to generating hyperlinks in a document and not using skill tags.  Nor does this disclose the additional limitations of removing non-skill terms, and standardizing the skill variants.

Menon et al. (US Pub. No. 2015/0127567) discloses a predetermined controlled vocabulary of job skills, wherein at least one canonical job skill is associated with a plurality of job skill terms ([0038] The data extraction process starts with annotating a number of existing job postings and other documents 301. These may be standard job postings posted to company websites, job boards and other online destinations. The data acquisition stage 302 processes these job postings, strips any extraneous content such as advertisements and company specific branding information and makes the scraped job description available for further processing by the data extraction process. A subset of these job descriptions is presented to annotators for manual annotation. The data produced by the manual annotation process is then used to train entity extraction software to extract job requirements and competency information automatically from untrained job postings.

Menon further discloses standardizing skill variants: [0046]; [0059]; [0087] and [0114] as well as the following:
identifying a set of job skill terms from a corpus of job description documents;  ([0038]: The data extraction process starts with annotating a number of existing job postings and other documents 301. These may be standard job postings posted to company websites, job boards and other online destinations. The data acquisition stage 302 processes these job postings, strips any extraneous content such as advertisements and company specific 
generating a synonym file by associating each of the job skill terms with a canonical job skill; ([0038]: The data produced by the manual annotation process (i.e., a synonym file) is then used to train entity extraction software to extract job requirements and competency information automatically from untrained job postings.)
extracting a set of job skills from the corpus of job description documents using the synonym file; ([0039] The result of this extraction process is a set of leveled competencies described in a structured manner for a single job description.) 
generating job skill relationship information based on the extracted set of job skills; and ([0042] Note that each competency is leveled using a taxonomy. The leveling taxonomy in this example uses knowledge levels of Bloom's taxonomy (Remember, Understand, Apply, Analyze, Evaluate and Create) and augments it to include capabilities such as Collaboration, Coordination and related Operational aspects, Lead/Manage, and Mentoring. Other types of taxonomy mappings are also possible.)
creating a job skill taxonomy based on the job skill relationship information, wherein the job skill taxonomy comprises a hierarchy of job skills. ([0091] Each of the stages of the pipeline produces enriched data elements. Based on the type of the data processed (e.g., job descriptions), it further processes the data to create data structures that are suitable for building applications. For example, the job competency information are finally linked to create a hierarchical occupational category and skills information database
a skills hierarchy that may distinguish primary skills from subordinate skills as well as understand the level of proficiency required for any given skill ([0027]) and using Latent Semantic Analysis in creating a set of leveled competencies ([0039]) using the examples of Bloom’s taxonomy while also stating that “Other types of taxonomy mappings are also possible.” ([0042]) but does not expressly disclose using a parent-child type hierarchy.

Crow et al. (US Pub. No. 2005/0080656) discloses organizing via taxonomies that include parent-child relationships ([0067] and [0125]: concepts may be related to one or more other concepts via hierarchical (e.g., parent/child) relationships.)

Goel (US Pat. No. 10,565,561) discloses determining an average salary based on salaries of users having a particular skill; (C8; L35-38); a career trajectory and missing skill; (C7; L42-48: Box 4050 may be used to select a goal to find the skills that the member should learn, based on their profile (e.g., skills the member already has, the member's job title, and seniority, and the like) and the entered goal. For example, the system may utilize the career trajectory data of the social networking service to suggest skills that the user should learn next.)

As stated in the Advisory Action, Goel discloses identifyng child skills as missing (col.4; ll.45-59) and Crow organizing taxonomies including parent-child relationships ([0067] and [0125]).

None of the cited prior art discloses the combination of generating a synonym file by associating each of the job skill terms with a canonical job skill from a predetermined controlled vocabulary of job skills, wherein at least one canonical job skill is associated with a plurality of job skill terms; extracting a set of job skills from the corpus of job description documents using the synonym file by identifying skill variants based on the synonym file, wrapping text tokens corresponding to the skill variants in a skill tag, removing non-skill terms, and standardizing the skill variants; generating job skill relationship information including a parent-child relationship between a parent skill and a child skill based on the extracted set of job skills by , wherein the job skill relationship information includes skill pairs sorted by a ranking score.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828. The examiner can normally be reached M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629